Citation Nr: 1204975	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  08-29 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for major depression, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION

The Veteran had active duty from September 1970 to February 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A rating decision in the file dated November 15, 2010 which relates to issues not covered by this appeal, indicates that the Veteran has been treated at the VA Medical Center (VAMC) on an outpatient basis from April 2006 through at least October 2010.  Additionally, the rating decision states that a general medical examination was conducted on October 7, 2010.  Neither the outpatient treatment records, nor the VA examination report are contained in the claims file.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The same November 15, 2010 rating decision lists Social Security records received August 10, 2010.  Those social security records are also not in the file.  There are social security records in the file that were received in April 2004, but the records from April 2004 are described as partial.  The records received in August 2010 must also be associated with the claims file.  The Board notes that the Veteran's SSA records may contain competent medical evidence supportive of his claim.  The Board also notes that VA normally has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits unless there is no reasonable possibility that these records are relevant to the claim on appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); compare Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  In this case, because there is an indication that there are missing SSA records, the Board finds that, on remand, the records that were received by VA in August 2010 must be associated with the claims file.

In November 2011, the Veteran's representative stated that the Veteran has been receiving private treatment with Dr. Fernando J. Cabrera since 1993.  The most recent treatment records from Dr. Cabrera are from March 2008.  Moreover, the November 15, 2010 rating decision indicated that the Veteran submitted a letter from Dr. Nanette Ortiz in June 2010.  As the records noted above are not in the claims file, appropriate action is therefore necessary to fully assist the Veteran.  See 38 C.F.R. § 3.159 (2011).

The Veteran was most recently provided with a VA examination in August 2008.  Although the mere passage of time, by itself, does not require a new VA examination, in this case the Board finds that there is a need for an updated VA examination.  38 C.F.R. § 3.159(c)(4) ; Caffrey v. Brown, 6 Vet. App. 377   (1994); Green v. Derwinski, 1 Vet. App. 121, 124   (1991) (duty to assist may include "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records from the San Juan VAMC and all associated outpatient clinics dated from April 2006 to the present, as well as the report of the Veteran's VA general examination on October 7, 2010.  Obtain a copy of the letter from Dr. Ortiz submitted in June 2010 and associate it with the claims file as well.  

2.  The SSA records obtained in August 2010 must be associated with the claims file.
3  Ask that the Veteran complete releases for any treatment he received from Dr. Cabrera from March 2008 to the present.  Then, request those records.  Additionally, request the Veteran identify any other medical care providers not yet of record, either VA or private, who have treated his major depression.  Any medical records subsequently identified by the Veteran must be obtained and associated with the record.  If any requests are unsuccessful, advise the Veteran of that fact and provide him an opportunity to submit the records.

4.  The Veteran should be provided a VA examination that addresses the current nature and severity of his major depression.  All necessary tests should be conducted.  The examination should be conducted in accordance with the VA rating criteria.  A Global Assessment of Functioning (GAF) score should be provided, if possible.

5.  After completion of the foregoing, readjudicate the major depression claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


